DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/116,688 filed 12/09/2020. The preliminary amendment filed 02/18/2021 has been acknowledged. Claims 1-24 have been cancelled. Claims 25-44 have been added. Claims 25-44 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10210547 (hereafter Pat. 547) in view of U.S. Patent No. 10891658 (hereafter Pat. 658). 
As per claim 25:
A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
receive, from a computing device associated with a consumer identifier, input data representing a request for available promotions; (See Pat. 547 Claim 1, “receiving, by a processor, input data representing a request for available promotions from a consumer;”)
receive user-promotion interaction data describing attributes of historical interactions with respect to at least one promotion of a set of available promotions; (See Pat. 547 Claim 1, “receiving, by the processor, user data describing attributes of the consumer;”)
in circumstances where an activation state of the computing device satisfies a defined criterion, (See Pat. 547 Claim 1, “determining the consumer’s activation state; and in an instance in which the consumer is activated;”)
generate a contextual relevance score for each available promotion of the set of available promotions based at least in part on a gross revenue relevance model and features representing one or more of the input data or the user-promotion interaction data; (See Pat. 547 Claim 1, “calculating the contextual relevance score for each of the set of promotions using the features and a gross revenue model;”)
Although Pat. 547 discloses the above-enclosed invention, Pat. 547 fails to claim the concept of determining a subset of promotions and transmitting the subset.
However Pat. 658 teaches the concept of determining a subset of promotions and transmitting the subset.
determine a subset of available promotions from the set of available promotions, wherein the subset of available promotions comprises available promotions with highest contextual relevance scores among contextual relevance scores calculated for the set of available promotions; and (See Pat. 658 Claim 1, “generating a subset of available promotions from the set of available promotions, wherein the subset of available promotions comprises available promotions with highest contextual relevance scores among contextual relevance scores calculated for the set of available promotions;”)
transmit the subset of available promotions to the computing device. (See Pat. 658 Claim 1, “transmitting the subset of available promotions to the computing device.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Pat. 658 with the invention of Pat. 547. As shown Pat. 547 claims the concept of calculating scores for a plurality of promotions based on receiving a request for promotions. Pat. 658 further teaches the concept of utilizing scores generated by a model to determine a subset of promotions and further transmitting said subset. Pat. 658 teaches this concept to respond to a request with filtered information, thereby conserving system resources for the user device. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Pat. 658 to provide the requested and filtered information to the user device. 

Non-Obvious Subject Matter
As currently claimed, the invention is directed towards the selection and targeting of promotions to particular consumers. The invention receives a request for available promotions and user interaction data including historical promotion interaction data. The invention then determines if the user device meets an activation state threshold, and in response to meeting the threshold, generates a contextual relevance score for the available promotions including using a gross revenue relevance model and features representing the user historical data or request information. The invention then determines a subset of available promotions based on the relevance scores of the available promotions, and transmits the subset of promotions to the user device.
The Examiner notes the following references:
Lin et al. (US 20130254329 A1), which talks about utilizing historical and expected activity level of a user for targeting content.
Qin et al. (US 20130246167 A1), which talks about advertisement ranking including utilizing a ranking score including accounting for expected revenue.
Yan et al. (US 20130232012 A1), which talks about targeting advertisements to social grounds including the concept of analyzing activity levels of individual users.
Green et al. (US 20100121696 A1), which talks about targeting incentive deals to consumers.
Ramakrishna (US 20100094710 A1), which talks about targeting of content to mobile device including utilizing relevance model to determine scores for targeting.
The Examiner notes that while these references teaches/suggests particular elements of the claimed invention including the concept of targeting promotions, utilizing activity level, and using a relevance model to generate a score for selecting a subset of content, these references fails to teach or suggest the concept of utilizing a model which includes accounting for gross revenue of the promotion as claimed (as discussed in non-final rejection dated 04/03/2020 of parent application 16/238,468). Upon further search and consideration, the Examiner has determined the claimed invention to be non-obvious over the prior art.
The Examiner further notes, similar to Parent Application 16/238,468, the Examiner has determined the present invention to be patent eligible. As discussed in the Notice of Allowance of Application 16/238,468 dated 10/06/2020, the Parent Application was determined to be patent eligible as it is significantly more similar to Core Wireless. In the present application, the claimed invention includes limitations directed towards the dynamic limiting and filtering of information presented on an interface. As such, the Examiner has determined the invention to be patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622